Third District Court of Appeal
                                State of Florida

                       Opinion filed November 24, 2021.
        Not final until disposition of timely filed motion for rehearing.

                             ________________

                              No. 3D20-1914
                         Lower Tribunal No. 18-8683
                            ________________


                    Auction Company of America,
                          Appellant/Cross-Appellee,

                                      vs.

                   Russell Revocable Trust, et al.,
                         Appellees/Cross-Appellants.



    An Appeal from the Circuit Court for Miami-Dade County, William
Thomas, Judge.

      Florida Bankruptcy Group, LLC, and Kevin C. Gleason (Hollywood),
for appellant/cross-appellee.

      Vincent F. Vaccarella, P.A., and Peter L. Meltzer (Fort Lauderdale), for
appellees/cross-appellants.


Before LOGUE, LINDSEY and LOBREE, JJ.

      PER CURIAM.
     Auction Company of America appeals the trial court’s order granting

summary judgment and entry of final judgment for Russell Revocable Trust

UAD March 21, 1990, as restated December 17, 2009, and Charles Russell

(collectively “Russell Trust”). Russell Trust cross appeals the trial court’s

order granting summary judgment in favor of Auction Company on its

counterclaim. We affirm for the following reasons.

     The “exclusive right of sale” contract governing the parties’ relationship

terminated, as did any extended protection period, prior to Russell Trust’s

sale of the subject property. On the cross-appeal, the auction agreement

under review created no duty or obligation on the part of Auction Company

to collect a deposit and Russell Trust has pointed to no law that would

indicate that an auctioneer has a non-contractual legal duty to collect a

deposit from a bidder before allowing a bid to be placed at auction. In the

absence of such a duty, Auction Company is not liable to Russell Trust.

Wallace v. Dean, 3 So. 3d 1035, 1036 (Fla. 2009) (“A duty of care is a

minimal threshold legal requirement for opening the courthouse doors.”)

(quotations and citation omitted). Moreover, there was no implied contract

between Auction Company and its president Jim Gall—Gall’s performance

of the auction was nothing more than his carrying out of Auction Company’s

obligation under the agreement.


                                      2
      Auction Company also appeals the trial court’s order granting Russell

Trust its entitlement to attorneys’ fees for defending against Auction

Company’s complaint. As Russell Trust properly points out, however, the trial

court did not fix an amount of fees. Without a fee award amount, this issue

is not ripe for appellate review. Diaz v. Citizens Prop. Ins. Corp., 227 So. 3d

735, 736–37 (Fla. 3d DCA 2017).

      Affirmed in part, dismissed in part.




                                      3